Wheeler, J.
'The appellant complains of the terms on which a new trial was awarded him; but this was a mere incidental order, from which no appeal lies. We have heretofore decided that an appeal does not lie until final judgment in a civil case, and the same rule applies in criminal cases. The act regulating appeals hy the accused in criminal cases evidently contemplates the exercise of this right only after conviction. (Hart. Dig., arts. 476, 477, 478.)
It is very clear that a party cannot appeal from a judgmeut awarding a new trial in his favor and granted at his instance.
Appeal dismissed.